Exhibit 10.3

EXECUTION COPY

SPREAD ACCOUNT AGREEMENT

among

UPFC AUTO RECEIVABLES TRUST 2007-A,

as Issuer,

MBIA INSURANCE CORPORATION,

as Insurer,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee, as Trust Collateral Agent and as Collateral Agent

Dated as of June 14, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

DEFINITIONS

Section 1.01.

  Definitions    1

Section 1.02.

  Other Definitional Provisions    9

ARTICLE II

THE SPREAD ACCOUNT AGREEMENT COLLATERAL

Section 2.01.

  Grant of Security Interest by the Issuer    9

Section 2.02.

  Priority    10

Section 2.03.

  Issuer Remains Liable    10

Section 2.04.

  Delivery and Maintenance of Spread Account Agreement Collateral    10

Section 2.05.

  Termination and Release of Rights    12

Section 2.06.

  Non-Recourse Obligations of Issuer    12

ARTICLE III

SPREAD ACCOUNT

Section 3.01.

  Establishment of Spread Account; Initial Deposit into Spread Account;
Maintenance of Spread Account    13

Section 3.02.

  Investments    13

Section 3.03.

  Payments; Priority of Payments    14

Section 3.04.

  General Provisions Regarding Spread Account    16

Section 3.05.

  Reports by the Collateral Agent    17

ARTICLE IV

THE COLLATERAL AGENT

Section 4.01.

  Appointment and Powers    17

Section 4.02.

  Performance of Duties    17

Section 4.03.

  Limitation on Liability    18

Section 4.04.

  Reliance upon Documents    18

Section 4.05.

  Successor Collateral Agent    18

Section 4.06.

  Indemnification    20

Section 4.07.

  Compensation and Reimbursement    20

Section 4.08.

  Representations and Warranties of the Collateral Agent    21

Section 4.09.

  Waiver of Setoffs    21

Section 4.10.

  Control by the Controlling Party    21

Section 4.11.

  Limitation of Liability    21

ARTICLE V

COVENANTS OF THE ISSUER

Section 5.01.

  Preservation of Spread Account Agreement Collateral    22

Section 5.02.

  Notices    22



--------------------------------------------------------------------------------

Section 5.03.

  Waiver of Stay or Extension Laws; Marshalling of Assets    22

Section 5.04.

  Noninterference, etc    23

Section 5.05.

  Issuer Changes    23

ARTICLE VI

CONTROLLING PARTY; INTERCREDITOR PROVISIONS

Section 6.01.

  Appointment of Controlling Party    23

Section 6.02.

  Controlling Party’s Authority    24

Section 6.03.

  Rights of Trust Secured Parties    24

Section 6.04.

  Degree of Care    25

ARTICLE VII

REMEDIES UPON DEFAULT

Section 7.01.

  Remedies upon a Default    26

Section 7.02.

  Waiver of Default    26

Section 7.03.

  Restoration of Rights and Remedies    26

Section 7.04.

  No Remedy Exclusive    26

ARTICLE VIII

MISCELLANEOUS

Section 8.01.

  Further Assurances    27

Section 8.02.

  Waiver    27

Section 8.03.

  Amendments; Waivers    27

Section 8.04.

  Severability    27

Section 8.05.

  Nonpetition Covenant    28

Section 8.06.

  Notices    28

Section 8.07.

  Term of this Agreement    30

Section 8.08.

  Assignments; Third-Party Rights; Reinsurance    30

Section 8.09.

  Consent of Controlling Party    31

Section 8.10.

  Consents to Jurisdiction    31

Section 8.11.

  Determination of Adverse Effect    31

Section 8.12.

  Headings    31

Section 8.13.

  TRIAL BY JURY WAIVED    31

Section 8.14.

  GOVERNING LAW    32

Section 8.15.

  Counterparts    32

Section 8.16.

  Limitation of Liability    32

 

ii



--------------------------------------------------------------------------------

SPREAD ACCOUNT AGREEMENT

This SPREAD ACCOUNT AGREEMENT, dated as of June 14, 2007 (this “Agreement”), is
among UPFC AUTO RECEIVABLES TRUST 2007-A, as issuer (the “Issuer”), MBIA
INSURANCE CORPORATION, as insurer (the “Insurer”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as trustee (in such capacity, the “Trustee”), as trust
collateral agent (in such capacity the “Trust Collateral Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, the Issuer was formed pursuant to the Trust Agreement dated as of
February 6, 2007 as amended and restated as of June 14, 2007 (as amended from
time to time, the “Trust Agreement”), between UPFC Auto Financing Corporation.
as seller, (the “Seller”) and Wells Fargo Delaware Trust Company, as owner
trustee (the “Owner Trustee”).

WHEREAS, pursuant to a Sale and Servicing Agreement, dated as of June 1, 2007,
(the “Sale and Servicing Agreement”) among the Issuer, the Seller, the Servicer,
the Trust Collateral Agent, the Custodian, the Backup Servicer and the
Designated Backup Subservicer, the Seller sold to the Issuer all of its right,
title and interest in and to the Receivables and Other Conveyed Property.

WHEREAS, pursuant to the Indenture, dated as of June 1, 2007, (the “Indenture”),
between the Issuer, the Trustee and the Trust Collateral Agent, the Issuer
pledged all of its right, title and interest in and to the Collateral to the
Trust Collateral Agent on behalf of the Trust Secured Parties.

WHEREAS, the Issuer requested that the Insurer issue the Note Policy to the
Trustee to guarantee payment of the Insured Payments on each Distribution Date,
in respect of the Notes.

WHEREAS, in consideration of the issuance of the Note Policy, the Issuer and the
Servicer have agreed that the Insurer shall have certain rights as Controlling
Party to the extent set forth in the Basic Documents, with respect to the
Collateral.

In consideration of the premises, and for other good and valuable consideration,
the adequacy, receipt and sufficiency of which are hereby acknowledged the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Unless otherwise defined in this Agreement, the
following terms shall have the following meanings:

“Collateral Agent” means, initially Deutsche Bank Trust Company Americas, in its
capacity as collateral agent on behalf of the Trust Secured Parties, including
its successors in interest, until a successor Person shall have become the
Collateral Agent pursuant to Section 4.05 and thereafter “Collateral Agent”
shall mean such successor Person.



--------------------------------------------------------------------------------

“Collateral Agent Fee” means as designated in the fee letter between Collateral
Agent and UACC.

“Controlling Party” means the Person designated as the Controlling Party at such
time pursuant to Section 6.01.

“Cumulative Net Loss” means the positive difference between (i) the sum of
(A) the aggregate Principal Balance of all Liquidated Receivables plus
(B) aggregate Cram Down Losses and (ii) Liquidation Proceeds received with
respect to the Receivables described in clause (i).

“Cumulative Net Loss Ratio” means, the ratio, expressed as a percentage,
computed by dividing (a) Cumulative Net Losses by (b) the Original Pool Balance.

“Default” means, (i) if the Insurer is then the Controlling Party, any Insurance
Agreement Event of Default and (ii) if the Trustee is then the Controlling
Party, any Event of Default under Section 5.1 of the Indenture.

“Delinquency Ratio” means, with respect to any Distribution Date, the ratio,
expressed as a percentage, computed by dividing: (a) the aggregate Principal
Balance of all Receivables as to which were Delinquent Receivables as of the
close of business on the last day of the related Collection Period by (b) the
sum of the aggregate Principal Balance of all Receivables as of the close of
business on the first day of the related Collection Period.

“Delinquent Receivable” means a Receivable with respect to which 10% or more of
a scheduled payment is more than sixty (60) days past due (excluding
(i) Receivables which the Servicer has repossessed the related Financed Vehicle
and (ii) Receivables which have become Liquidated Receivables).

“Final Termination Date” means the date that is the later of (i) the Insurer
Termination Date and (ii) the Trustee Termination Date.

“Impaired Loan Ratio” means the ratio, expressed as a percentage, computed by
dividing (a) 65% of the Specified Impaired Amount (as stated in the report most
recently delivered pursuant to Section 4.10 of the Insurance Agreement) by
(b) the Original Pool Balance; provided that at any time that the Specified
Impaired Amount is less than 0.50% of the Aggregate Principal Balance, the
Impaired Loan Ratio shall be deemed to be zero.

“Insured Payments” has the meaning set forth in the Note Policy.

“Insurer Termination Date” means the date which is the latest of (i) the date of
the expiration of the Note Policy and the cancellation and return thereof to the
Insurer, (ii) the date on which the Insurer shall have received payment and
performance in full of all Insurer Trust Secured Obligations and (iii) the
latest date on which any payment referred to above could be avoided as a
preference or otherwise under the United States Bankruptcy Code or any other
similar federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization, as specified in an Opinion of Counsel delivered
to the Collateral Agent, the Insurer and the Trustee.

 

2



--------------------------------------------------------------------------------

“Issuer” means UPFC Auto Receivables Trust 2007-A.

“Level 1 Cumulative Net Loss Test” means a test that is met if, for each
Distribution Date specified below, the sum of the Cumulative Net Loss Ratio for
the related Collection Period plus the Impaired Loan Ratio is less than or equal
to the percentage set forth opposite such Distribution Date:

 

Distribution Date occurring in:

   Percentage   October 2007    1.80 % November 2007    2.40 % December 2007   
3.00 % January 2008    3.50 % February 2008    4.00 % March 2008    4.50 % April
2008    5.00 % May 2008    5.50 % June 2008    6.10 % July 2008    6.60 % August
2008    7.10 % September 2008    7.60 % October 2008    8.10 % November 2008   
8.60 % December 2008    9.10 % January 2009    9.60 % February 2009    10.10 %
March 2009    10.60 % April 2009    11.10 % May 2009    11.60 % June 2009   
12.10 % July 2009    12.40 % August 2009    12.60 % September 2009    12.90 %
October 2009    13.10 % November 2009    13.40 %

 

3



--------------------------------------------------------------------------------

December 2009    13.60 %

January 2010

   13.90 %

February 2010

   14.00 %

March 2010

   14.40 %

April 2010

   14.55 %

May 2010

   14.65 %

June 2010

   14.75 %

July 2010

   14.90 %

August 2010

   15.00 %

September 2010 and thereafter

   15.10 %

“Level 1 Delinquency Test” means a test that is met if, for each Distribution
Date specified below, the arithmetic average of the monthly Delinquency Ratios
for the three immediately preceding Collection Periods is less than or equal to
the percentage set forth opposite such Distribution Date:

 

Distribution Date occurring in:

   Percentage  

October 2007 through December 2007

   2.00 %

January 2008 though June 2008

   2.50 %

July 2008 through December 2008

   3.00 %

January 2009 though June 2009

   3.50 %

July 2009 through December 2009

   4.00 %

January 2010 and thereafter

   4.50 %

“Level 1 Trigger Event” means either of the Level 1 Cumulative Net Loss Test or
the Level 1 Delinquency Test is not met.

“Level 2 Cumulative Net Loss Test” means a test that is met if, for each
Distribution Date specified below, the sum of the Cumulative Net Loss Ratio for
the related Collection Period plus the Impaired Loan Ratio is less than or equal
to the percentage set forth opposite such Distribution Date:

 

Distribution Date occurring in:

   Percentage  

October 2007

   2.10 %

November 2007

   2.65 %

 

4



--------------------------------------------------------------------------------

December 2007    3.35 %

January 2008

   3.85 %

February 2008

   4.35 %

March 2008

   5.00 %

April 2008

   5.65 %

May 2008

   6.35 %

June 2008

   7.05 %

July 2008

   7.55 %

August 2008

   8.20 %

September 2008

   8.90 %

October 2008

   9.55 %

November 2008

   10.05 %

December 2008

   10.70 %

January 2009

   11.20 %

February 2009

   11.70 %

March 2009

   12.20 %

April 2009

   12.70 %

May 2009

   13.20 %

June 2009

   13.70 %

July 2009

   14.15 %

August 2009

   14.35 %

September 2009

   14.85 %

October 2009

   15.00 %

November 2009

   15.15 %

December 2009

   15.50 %

January 2010

   15.65 %

February 2010

   15.85 %

March 2010

   16.00 %

April 2010

   16.15 %

May 2010

   16.35 %

June 2010

   16.50 %

July 2010

   16.65 %

August 2010

   17.00 %

September 2010

   17.15 %

October 2010 and thereafter

   17.25 %

 

5



--------------------------------------------------------------------------------

“Level 2 Delinquency Test” means a test that is met if, for each Distribution
Date specified below, the arithmetic average of the monthly Delinquency Ratios
for the three immediately preceding Collection Periods is less than or equal to
the percentage set forth opposite such Distribution Date:

 

Distribution Date occurring in:

   Percentage  

October 2007 through December 2007

   2.50 %

January 2008 though June 2008

   3.00 %

July 2008 through December 2008

   3.50 %

January 2009 though June 2009

   4.00 %

July 2009 through December 2009

   4.50 %

January 2010 and thereafter

   5.00 %

“Level 2 Trigger Event” means either of the Level 2 Cumulative Net Loss Test or
the Level 2 Delinquency Test is not met.

“Level 3 Cumulative Net Loss Test” means a test that is met if, for each
Distribution Date specified below, the sum of the Cumulative Net Loss Ratio for
the related Collection Period plus the Impaired Loan Ratio is less than or equal
to the percentage set forth opposite such Distribution Date:

 

Distribution Date occurring in:

   Percentage  

October 2007

   2.25 %

November 2007

   2.75 %

December 2007

   3.50 %

January 2008

   4.00 %

February 2008

   4.50 %

March 2008

   5.25 %

April 2008

   6.00 %

May 2008

   6.75 %

June 2008

   7.50 %

 

6



--------------------------------------------------------------------------------

July 2008

   8.00 %

August 2008

   8.75 %

September 2008

   9.50 %

October 2008

   10.25 %

November 2008

   10.75 %

December 2008

   11.50 %

January 2009

   12.00 %

February 2009

   12.50 %

March 2009

   13.00 %

April 2009

   13.50 %

May 2009

   14.00 %

June 2009

   14.50 %

July 2009

   15.00 %

August 2009

   15.25 %

September 2009

   15.75 %

October 2009

   16.25 %

November 2009

   16.50 %

December 2009

   17.25 %

January 2010

   17.75 %

February 2010

   17.75 %

March 2010

   18.00 %

April 2010

   18.25 %

May 2010

   18.50 %

June 2010

   18.50 %

July 2010

   19.00 %

August 2010

   19.00 %

September 2010

   19.25 %

October 2010

   19.50 %

November 2010

   19.50 %

December 2010 and thereafter

   19.75 %

 

7



--------------------------------------------------------------------------------

“Level 3 Delinquency Test” means a test that is met if, for each Distribution
Date specified below, the arithmetic average of the monthly Delinquency Ratios
for the three immediately preceding Collection Periods is less than or equal to
the percentage set forth opposite such Distribution Date:

 

Distribution Date occurring in:

   Percentage  

October 2007 through December 2007

   3.00 %

January 2008 though June 2008

   3.50 %

July 2008 through December 2008

   4.00 %

January 2009 though June 2009

   4.50 %

July 2009 through December 2009

   5.00 %

January 2010 and thereafter

   5.50 %

“Level 3 Trigger Event” means the occurrence of any one of the following (A) a
Servicer Termination Event, (B) an Insurance Agreement Event of Default, (C) the
Level 3 Cumulative Net Loss Test is not met or (D) the Level 3 Delinquency Test
is not met.

“Liquidation Proceeds” means, with respect to a Liquidated Receivable, all
amounts realized with respect to such Receivable including (1) proceeds from the
disposition of the underlying financed vehicles; (2) any related insurance
proceeds; (3) other monies received from the obligor that are allocable to
principal and interest due under the automobile loan, and (4) with respect to a
Sold Receivable, the related Sale Amount.

“Non-Controlling Party” means, at any time, the Trust Secured Party that is not
the Controlling Party at such time.

“Outstanding Pool Balance” means the Pool Balance as of the end of the related
Collection Period.

“Requisite Amount” means an amount equal to 2.0% of the Original Pool Balance
provided, however, that on each Distribution Date upon which a Level 1 Trigger
Event or Level 2 Trigger Event has occurred and is continuing, and upon each
Distribution Date thereafter (unless no Level 1 Trigger Event or a Level 2
Trigger Event has occurred for three consecutive months) the Requisite Amount
shall be equal to the greater of (x) 6.0% of the Outstanding Pool Balance and
(y) 4.0% of the Original Pool Balance; and provided further, that on each
Distribution Date upon which a Level 3 Trigger Event has occurred and upon each
Distribution Date thereafter, the Requisite Amount shall be equal to 100% of the
outstanding principal balance of the Notes.

“Security Interests” means the security interests and Liens in the Spread
Account Agreement Collateral granted pursuant to Section 2.01.

 

8



--------------------------------------------------------------------------------

“Seller” means UPFC Auto Financing Corporation.

“Specified Impaired Amount” has the meaning ascribed to such term in the
Insurance Agreement.

“Spread Account” means the account designated as such, established and
maintained pursuant to Article III.

“Spread Account Agreement Collateral” has the meaning set forth in Section 2.01.

“Spread Account Claim Amount” has the meaning set forth in Section 1.1 of the
Sale and Servicing Agreement.

“Trigger Event” means a Level 1 Trigger Event, a Level 2 Trigger Event or a
Level 3 Trigger Event.

“Trustee Termination Date” means the date which is the latest of the date on
which (i) the Trustee shall have received, as Trustee for the holders of the
Notes, payment and performance in full of all Trustee Trust Secured Obligations
and (ii) all payments in respect of the Notes shall have been made and the
Indenture shall have been satisfied and discharged pursuant to the terms of
Article IV of the Indenture.

“UACC” means United Auto Credit Corporation.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code in effect
in the relevant jurisdiction, as the same may be amended from time to time.

Section 1.02. Other Definitional Provisions.

(a) Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Sale and Servicing Agreement or the Indenture, as the
case may be.

(b) The terms “hereof,” “herein” or “hereunder,” unless otherwise modified by
more specific reference, shall refer to this Agreement in its entirety. Unless
otherwise indicated in context, the terms “Article,” “Section,” “Appendix,”
“Exhibit” or “Annex” shall refer to an Article or Section of, or Appendix,
Exhibit or Annex to, this Agreement. The definition of a term shall include the
singular, the plural, the past, the present, the future, the active and the
passive forms of such term.

ARTICLE II

THE SPREAD ACCOUNT AGREEMENT COLLATERAL

Section 2.01. Grant of Security Interest by the Issuer. In order to secure the
performance of Trust Secured Obligations, to the extent provided herein, the
Issuer hereby pledges, assigns, grants, transfers and conveys to the Collateral
Agent, on behalf of and for the

 

9



--------------------------------------------------------------------------------

benefit of the Trust Secured Parties, a lien on and security interest in (which
lien and security interest is intended to be prior to all other Liens), all of
its right, title and interest in and to the following (all being collectively
referred to herein as the “Spread Account Agreement Collateral” and constituting
Spread Account Agreement Collateral hereunder):

(a) the Spread Account established pursuant to Section 3.01, and each other
account owned by the Issuer and maintained by the Collateral Agent (including,
without limitation, the Spread Account Initial Deposit related thereto and all
additional monies, checks, securities, investments and other documents from time
to time held in or evidencing any such accounts);

(b) all of the Issuer’s right, title and interest in and to investments made
with proceeds of the property described in clause (a) above, or made with
amounts on deposit in the Spread Account; and

(c) all distributions, revenues, products, substitutions, benefits, profits and
proceeds, in whatever form, of any of the foregoing whether now owned or
hereafter acquired.

Section 2.02. Priority. The Issuer intends the security interests in favor of
the Trust Secured Parties to be prior to all other Liens in respect of the
Spread Account Agreement Collateral, and the Issuer shall take all actions
necessary to obtain and maintain, in favor of the Collateral Agent, for the
benefit of the Trust Secured Parties, a first lien on and a first priority,
perfected security interest in the Spread Account Agreement Collateral
including, without limitation, the filing of a UCC-1 financing statement
relating to the Spread Account Agreement Collateral. Subject to the provisions
hereof specifying the rights and powers of the Collateral Agent at the written
direction of the Controlling Party from time to time to control certain
specified matters relating to the Spread Account Agreement Collateral, each
Trust Secured Party shall have all of the rights, remedies and recourse with
respect to the Spread Account Agreement Collateral afforded a secured party
under the Uniform Commercial Code, and all other applicable law in addition to,
and not in limitation of, the other rights, remedies and recourse granted to
such Trust Secured Parties by this Agreement or any other law relating to the
creation and perfection of liens on, and security interests in, the Spread
Account Agreement Collateral.

Section 2.03. Issuer Remains Liable. The Security Interests are granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve either the Issuer from, any obligation to perform or satisfy, any term,
covenant, condition or agreement to be performed or satisfied by the Issuer
under or in connection with this Agreement, the Insurance Agreement or any other
Basic Documents to which it is a party or (ii) impose any obligation on any of
the Trust Secured Parties or the Collateral Agent to perform or observe any such
term, covenant, condition or agreement or impose any liability on any of the
Trust Secured Parties or the Collateral Agent for any act or omission on its
part relative thereto or for any breach of any representation or warranty on its
part contained therein or made in connection therewith, except, in each case, to
the extent provided herein and in the other Basic Documents.

 

10



--------------------------------------------------------------------------------

Section 2.04. Delivery and Maintenance of Spread Account Agreement Collateral.

(a) The Collateral Agent agrees to maintain the Spread Account Agreement
Collateral received by it (or evidence thereof, in the case of book-entry
securities in the name of the Collateral Agent) and all records and documents
relating thereto at the office of the Collateral Agent specified in Section 8.06
or such other address as may be approved by the Controlling Party. The
Collateral Agent shall keep all Spread Account Agreement Collateral and related
documentation in its possession separate and apart from all other property that
it is holding in its possession and from its own general assets and shall
maintain accurate records pertaining to the Eligible Investments and Spread
Account included in the Spread Account Agreement Collateral in such a manner as
shall enable the Collateral Agent and the Trust Secured Parties to verify the
accuracy of such record-keeping. The Collateral Agent’s books and records shall
at all times show that the Spread Account Agreement Collateral is held by the
Collateral Agent as agent of the Trust Secured Parties and is not the property
of the Collateral Agent. The Collateral Agent will promptly report to each Trust
Secured Party and the Issuer any failure on its part to hold the Spread Account
Agreement Collateral as provided in this Section 2.04(a) and will promptly take
appropriate action to remedy any such failure.

(b) The Collateral Agent shall permit each of the Trust Secured Parties, or
their respective duly authorized representatives, attorneys, auditors or
designees, to inspect the Spread Account Agreement Collateral in the possession
of or otherwise under the control of the Collateral Agent pursuant hereto at
such reasonable times during normal business hours as any such Trust Secured
Party may reasonably request upon not less than one Business Day’s prior written
notice. The costs and expenses associated with any such inspection will be paid
by the party making such inspection.

(c) All Spread Account Agreement Collateral shall be transferred to the
Collateral Agent on behalf of the Trust Secured Party in a manner consistent
with the definition of “Delivery” set forth in the Sale and Servicing Agreement.

(d) Notwithstanding anything to the contrary herein, the Collateral Agent:
(i) is and will be acting on behalf of the Trust Secured Parties as a securities
intermediary under Article Eight of the UCC and acknowledges that it holds the
Spread Account Agreement Collateral for the benefit of the Trust Secured Parties
for purposes of Section 9-313 of the UCC (ii) shall establish and maintain the
Spread Account for the benefit of the Trust Secured Parties as a holder of a
security interest in the Spread Account Agreement Collateral and the Spread
Account; (iii) shall treat all of the assets in the Spread Account (other than
cash) as financial assets under Article Eight of the UCC; (iv) shall not hold,
or exercise control (within the meaning of Article Eight or Nine of the UCC)
over, the Spread Account Agreement Collateral and/or the Spread Account for the
benefit of any person or entity other than the Trust Secured Parties; (v) has
received notice of the Trust Secured Parties’ interest in the assets contained
and/or to be contained in the Spread Account; and (vi) shall take written
instructions only from the Trust Secured Party constituting the Controlling
Party hereunder (without any consent of and notwithstanding any alternate
direction of the Issuer) with respect to the Spread Account and/or the Spread
Account Agreement Collateral, including, without limitation, all instructions
with respect to the acquisition, transfer and disposition of assets in the
Spread Account and the proceeds thereof. In accordance with the choice of law
governing this Agreement set forth in Section 8.14 herein, for purposes of
Article Eight of the UCC the jurisdiction of the Collateral Agent is deemed to
be New York.

 

11



--------------------------------------------------------------------------------

Section 2.05. Termination and Release of Rights.

(a) On the Insurer Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Insurer pursuant to this Agreement
in respect of the Spread Account Agreement Collateral shall terminate and be of
no further force and effect and all rights, remedies, powers, duties, authority
and obligations of the Insurer with respect to such Spread Account Agreement
Collateral shall be automatically released; provided that any indemnity provided
to or by the Insurer herein shall survive such Insurer Termination Date. If the
Insurer is acting as Controlling Party on the related Insurer Termination Date,
the Insurer agrees, at the expense of the Issuer, to execute and deliver such
instruments as the successor Controlling Party may reasonably request to
effectuate such release, and any such instruments so executed and delivered
shall be fully binding on the Insurer and any Person claiming by, through or
under the Insurer.

(b) On the Trustee Termination Date, the rights, remedies, powers, duties,
authority and obligations, if any, conferred upon the Trustee pursuant to this
Agreement in respect of the Spread Account Agreement Collateral shall terminate
and be of no further force and effect and all such rights, remedies, powers,
duties, authority and obligations of the Trustee with respect to such Spread
Account Agreement Collateral shall be automatically released; provided that any
indemnity provided to the Trustee herein shall survive such Trustee Termination
Date. If the Trustee is acting as Controlling Party on the related Trustee
Termination Date, the Trustee agrees, at the expense of the Issuer, to execute
and deliver such instruments as the Issuer may reasonably request to effectuate
such release, and any such instruments so executed and delivered shall be fully
binding on the Trustee.

(c) On the Final Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Collateral Agent and each Trust
Secured Party pursuant to this Agreement shall terminate and be of no further
force and effect and all rights, remedies, powers, duties, authority and
obligations of the Collateral Agent and each Trust Secured Party with respect to
the Spread Account Agreement Collateral shall be automatically released. On the
Final Termination Date, the Collateral Agent agrees, and each Trust Secured
Party agrees, at the expense of the Issuer, to execute such instruments of
release, in recordable form if necessary, in favor of the Issuer as the Issuer
may reasonably request, to deliver any Spread Account Agreement Collateral in
its possession to the Issuer, and to otherwise release the lien of this
Agreement and release and deliver to the Issuer the Spread Account Agreement
Collateral.

Section 2.06. Non-Recourse Obligations of Issuer. Notwithstanding anything
herein or in the other Basic Documents to the contrary, the parties hereto agree
that the obligations of the Issuer hereunder shall be recourse only to the
extent of amounts released to the Issuer pursuant to Section 3.03(b)(ii) and
retained by the Issuer in accordance with the next sentence. The Issuer agrees
that it shall not declare or make any payment to the Seller or UACC except in
accordance with the Basic Documents. Nothing contained herein shall be deemed to
limit the rights of the Noteholders under any other Basic Document.

 

12



--------------------------------------------------------------------------------

ARTICLE III

SPREAD ACCOUNT

Section 3.01. Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account.

(a) On or prior to the Closing Date, the Collateral Agent shall establish, at
its office or at another depository institution or trust company an Eligible
Deposit Account, designated, “Spread Account—Deutsche Bank Trust Company
Americas, as Collateral Agent for MBIA Insurance Corporation and Deutsche Bank
Trust Company Americas, as Trustee and Trust Collateral Agent Re: UPFC Auto
Receivables Trust 2007-A Class A Asset Backed Notes Series 2007-A” (the “Spread
Account”). The Spread Account shall be maintained by the Collateral Agent at all
times separate and apart from any other account of UACC, the Seller, the
Servicer or the Issuer. If the Spread Account ceases to be an Eligible Deposit
Account, the Collateral Agent shall notify the Controlling Party of such fact
and shall establish within five Business Days of such determination, in
accordance with Section 3.04(a), a successor Spread Account thereto, which shall
be an Eligible Deposit Account, at another depository institution acceptable to
the Controlling Party.

(b) No withdrawals may be made of funds in the Spread Account except as provided
in Section 3.03. Except as specifically provided in this Agreement, funds in the
Spread Account shall not be commingled with any other moneys. All moneys
deposited from time to time in the Spread Account and all investments made with
such moneys shall be held by the Collateral Agent as part of the Spread Account
Agreement Collateral.

(c) On the Closing Date, Issuer shall provide or cause to be provided to the
Collateral Agent for deposit into the Spread Account an amount equal to the
Spread Account Initial Deposit.

(d) On each Distribution Date, after giving effect to all payments to be made on
the related Distribution Date, the Collateral Agent shall based solely on the
Servicer’s Certificate delivered with respect to the Determination Date cause to
be maintained in the Spread Account an amount equal to the Requisite Amount in
accordance with Section 5.07 of the Sale and Servicing Agreement.

Section 3.02. Investments.

(a) Funds which may at any time be held in the Spread Account shall be invested
and reinvested by the Collateral Agent, at the written direction (which may
include, subject to the provisions hereof, general standing instructions) of the
Issuer (unless a Default shall have occurred and be continuing, in which case at
the written direction of the Controlling Party if it so elects) or its designee
received by the Collateral Agent by 1:00 p.m. New York City time, on the
Business Day prior to the date on which

 

13



--------------------------------------------------------------------------------

such investment shall be made, in one or more Eligible Investments in the manner
specified in Section 3.02(b) and (c). If no written direction with respect to
any portion of such Spread Account is received by the Collateral Agent, the
Collateral Agent shall invest such funds overnight in money market mutual funds
described in paragraph (d) of the definition of the term “Eligible Investments,”
provided that the Collateral Agent shall not be liable for any loss or absence
of income resulting from such investments.

(b) Each investment made pursuant to this Section on any date shall mature not
later than the Business Day immediately preceding the Distribution Date next
succeeding the day such investment is made or payable on demand, provided that
any investment of funds in the Spread Account maintained with the Collateral
Agent in any investment as to which the Collateral Agent is the obligor, if
otherwise qualified as an Eligible Investment may mature on the Distribution
Date next succeeding the date of such investment.

(c) Subject to the other provisions hereof, the Collateral Agent shall have sole
control over each such investment and the income thereon, and any certificate or
other instrument evidencing any such investment, if any, shall be delivered
directly to the Collateral Agent or its agent, together with each document of
transfer, if any, necessary to transfer title to such investment to the
Collateral Agent in a manner which complies with Section 2.04 and the
requirements of the definition of “Eligible Investments.”

(d) If amounts on deposit in the Spread Account are at any time invested in an
Eligible Investment payable on demand, the Collateral Agent shall (i) consistent
with any notice required to be given thereunder, demand that payment thereon be
made on the last day such Eligible Investment is permitted to mature under the
provisions hereof and (ii) demand payment of all amounts due thereunder promptly
upon receipt of written notice from the Controlling Party to the effect that
such investment does not constitute an Eligible Investment.

(e) All moneys on deposit in the Spread Account, together with any deposits or
securities in which such moneys may be invested or reinvested, and any gains
from such investments, shall constitute Spread Account Agreement Collateral
hereunder subject to the Security Interests of the Trust Secured Parties.

(f) Subject to Section 4.03, the Collateral Agent shall not be liable by reason
of any insufficiency in amounts on deposit in the Spread Account resulting from
any loss on any Eligible Investment included therein except for losses
attributable to the failure of the relevant Deutsche Bank entity, in its
commercial capacity, to make payments on Eligible Investments as to which it, is
obligated. All income or loss on investments of funds in the Spread Account
shall be reported by UACC as taxable income or loss.

Section 3.03. Payments; Priority of Payments.

(a) On or before the second Business Day prior to each Distribution Date, the
Collateral Agent will make the following determinations on the basis of
information (including, without limitation, the amount of any Spread Account
Claim Amount)

 

14



--------------------------------------------------------------------------------

received pursuant to Article IV of the Sale and Servicing Agreement from the
Servicer; provided, however, that if the Collateral Agent receives written
notice from the Insurer, the Trustee, the Issuer or the Servicer of the
occurrence of an Insurance Agreement Event of Default, such notice shall be
determinative for the purposes of determining the Requisite Amount:

(i) determine the amounts to be on deposit in the Spread Account on such
Distribution Date which will be available to satisfy any Spread Account Claim
Amount; and

(ii) determine (A) the amounts, if any, to be paid from the Spread Account with
respect to the Spread Account Claim Amount and (B) whether, following payment
from the Spread Account to the Trust Collateral Agent for deposit into the
Collection Account, a Spread Account Claim Amount will continue to exist.

On such Distribution Date, the Collateral Agent shall deliver a certificate to
the Trust Collateral Agent and the Insurer with respect to any Deficiency
Notice, stating the amount, if any, to be distributed to the Trust Collateral
Agent on that Distribution Date in respect of such Spread Account Claim Amount.

(b) On each Distribution Date, the Collateral Agent shall make the following
payments from the Spread Account (to the extent of funds available in the Spread
Account) in the following order of priority:

(i) if the Trust Collateral Agent has delivered a Deficiency Notice and if there
exists a Spread Account Claim Amount, to the Trust Collateral Agent for deposit
in the Collection Account the amount of such Spread Account Claim Amount; and

(ii) any funds in the Spread Account in excess of the Requisite Amount, after
making the withdrawals therefrom required by clause (i) of this Section 3.03(b)
(to the extent of funds available in excess of the Requisite Amount) and any
funds remaining in the Spread Account as of the Distribution Date immediately
following the Final Termination Date will be applied by the Collateral Agent in
the following order of priority:

(A) to the payment of any expenses payable pursuant to Section 4.5 of the Sale
and Servicing Agreement to the extent not paid by the Servicer;

(B) to the Trust Collateral Agent for payment to any replacement servicer any
accrued and unpaid replacement servicer fees, transition costs or additional
compensation to the extent not paid pursuant to the Sale and Servicing
Agreement;

 

15



--------------------------------------------------------------------------------

(C) to the Trust Collateral Agent for payment to the Insurer, any amounts due
and owing to the Insurer that were not paid under Section 5.7(b)(viii) of the
Sale and Servicing Agreement;

(D) to the Trustee, the Trust Collateral Agent, the Backup Servicer, the
Custodian, the Collateral Agent and the Designated Backup Subservicer, any fees,
expenses or additional compensation to the extent not paid pursuant to the Sale
and Servicing Agreement;

(E) to the Backup Servicer, any indemnification amounts payable by the Servicer
to the Backup Servicer to the extent not paid by the Servicer; and

(F) to the holder(s) of the Certificates, any remaining funds in the Spread
Account in excess of the Requisite Amount.

Section 3.04. General Provisions Regarding Spread Account.

(a) Promptly upon the establishment (initially or upon any relocation) of the
Spread Account hereunder, the Collateral Agent shall advise the Issuer and each
Trust Secured Party in writing of the name and address of the depository
institution or trust company where the Spread Account has been established (if
not at Deutsche Bank Trust Company Americas or any successor Collateral Agent in
its commercial banking capacity), the name of the officer of the depository
institution who is responsible for overseeing the Spread Account, the account
number and the individuals whose names appear on the signature cards for the
Spread Account. The Issuer shall cause each such depository institution or trust
company to execute a written agreement, in form and substance reasonably
satisfactory to the Controlling Party, waiving, and the Collateral Agent, by its
execution of this Agreement hereby waives (except to the extent expressly
provided herein), in each case to the extent permitted under applicable law,
(i) any banker’s or other statutory or similar Lien, and (ii) any right of
set-off or other similar right under applicable law with respect to the Spread
Account and agreeing, and the Collateral Agent by its execution of this
Agreement hereby agrees to notify the Issuer and each Trust Secured Party of any
charge or claim against or with respect to such Spread Account. The Collateral
Agent shall give the Issuer and each Trust Secured Party at least ten Business
Days’ prior written notice of any change in the location of the Spread Account
or in any related account information. Anything herein to the contrary
notwithstanding, unless otherwise consented to by the Controlling Party in
writing, the Collateral Agent shall have no right to change the location of the
Spread Account

(b) Upon the written request of the Controlling Party or the Issuer, the
Collateral Agent shall cause, at the expense of the Issuer, the depository
institution at which the Spread Account is located to forward to the requesting
party copies of all monthly account statements for the Spread Account.

 

16



--------------------------------------------------------------------------------

(c) No passbook, certificate of deposit or other similar instrument evidencing
the Spread Account shall be issued, and all contracts, receipts and other
papers, if any, governing or evidencing the Spread Account shall be held by the
Collateral Agent.

Section 3.05. Reports by the Collateral Agent. The Collateral Agent shall report
to the Issuer, the Insurer, the Trustee (unless the Trustee is the same party as
the Collateral Agent), the Trust Collateral Agent (unless the Trust Collateral
Agent is the same party as the Collateral Agent) and the Servicer, on a monthly
basis no later than each Distribution Date, the amount on deposit in the Spread
Account and the identity of the investments included therein as of the last day
of the related Collection Period, and shall provide accountings of deposits into
and withdrawals from the Spread Account, and of the investments made therein,
upon the request of the Issuer, the Insurer or the Servicer.

ARTICLE IV

THE COLLATERAL AGENT

Section 4.01. Appointment and Powers. Subject to the terms and conditions
hereof, each of the Trust Secured Parties hereby appoints Deutsche Bank Trust
Company Americas as the Collateral Agent with respect to the Spread Account
Agreement Collateral, and Deutsche Bank Trust Company Americas hereby accepts
such appointment and agrees to act as Collateral Agent with respect to the
Spread Account Agreement Collateral, for the Trust Secured Parties, to maintain
custody and possession of such Spread Account Agreement Collateral (except as
otherwise provided hereunder) and to perform the other duties of the Collateral
Agent in accordance with the provisions of this Agreement. Each Trust Secured
Party hereby authorizes the Collateral Agent to take such action on its behalf,
and to exercise such rights, remedies, powers and privileges hereunder, as the
Controlling Party may direct and as are specifically authorized to be exercised
by the Collateral Agent by the terms hereof, together with such actions, rights,
remedies, powers and privileges as are reasonably incidental thereto. The
Collateral Agent shall act (and shall be completely protected in so acting) upon
and in compliance with the written instructions of the Controlling Party
delivered pursuant to this Agreement promptly following receipt of such written
instructions; provided that the Collateral Agent shall not act in accordance
with any instructions (i) which are not authorized by, or in violation of the
provisions of, this Agreement, (ii) which are in violation of any applicable
law, rule or regulation or (iii) for which the Collateral Agent has not received
reasonable indemnity. Receipt of such instructions shall not be a condition to
the exercise by the Collateral Agent of its express duties hereunder, except
where this Agreement provides that the Collateral Agent is permitted to act only
following and in accordance with such instructions.

Section 4.02. Performance of Duties. The Collateral Agent shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Basic Documents to which the Collateral Agent is a party or as directed by
the Controlling Party in accordance with this Agreement. The Collateral Agent
shall not be required to take any discretionary actions hereunder except at the
written direction and with indemnification satisfactory to it from the
Controlling Party.

 

17



--------------------------------------------------------------------------------

Section 4.03. Limitation on Liability. Neither the Collateral Agent nor any of
its directors, officers or employees shall be liable for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith, except
that the Collateral Agent shall be liable for its negligence, bad faith or
willful misconduct; nor shall the Collateral Agent be responsible for the
validity, effectiveness, value, sufficiency or enforceability against the Issuer
of this Agreement or any of the Spread Account Agreement Collateral (or any part
thereof). Notwithstanding any term or provision of this Agreement, the
Collateral Agent shall incur no liability to the Issuer or the Trust Secured
Parties for any action taken or omitted by the Collateral Agent in connection
with the Spread Account Agreement Collateral, except for the negligence or
willful misconduct on the part of the Collateral Agent, and, further, shall
incur no liability to the Trust Secured Parties except for negligence or willful
misconduct in carrying out its duties to the Trust Secured Parties. Subject to
Section 4.04, the Collateral Agent shall be completely protected and shall incur
no liability to any such party in relying upon the accuracy, acting in reliance
upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document reasonably believed by the
Collateral Agent to be genuine and to have been duly executed by the appropriate
signatory, and (absent actual knowledge to the contrary) the Collateral Agent
shall not be required to make any independent investigation with respect
thereto. The Collateral Agent shall at all times be free independently to
establish to its reasonable satisfaction, but shall have no duty to
independently verify, the existence or nonexistence of facts that are a
condition to the exercise or enforcement of any right or remedy hereunder or
under any of the Basic Documents. The Collateral Agent may consult with counsel
selected by it with due care, and shall not be liable for any action taken or
omitted to be taken by it hereunder in good faith and in accordance with the
advice of such counsel. The Collateral Agent shall not be under any obligation
to exercise any of the remedial rights or powers vested in it by this Agreement
or to follow any direction from the Controlling Party unless it shall have
received reasonable security or indemnity satisfactory to the Collateral Agent
against the costs, expenses and liabilities which might be incurred by it.

Section 4.04. Reliance upon Documents. In the absence of bad faith or negligence
on its part, the Collateral Agent shall be entitled to rely on any
communication, instrument, paper or other document reasonably believed by it to
be genuine and correct and to have been signed or sent by the proper Person or
Persons and shall have no liability in acting, or omitting to act, where such
action or omission to act is in reasonable reliance upon any statement or
opinion contained in any such document or instrument.

Section 4.05. Successor Collateral Agent.

(a) Any Person into which the Collateral Agent may be converted or merged, or
with which it may be consolidated, or to which it may sell or transfer its trust
business and assets as a whole, or substantially as a whole, or any Person
resulting from any such conversion, merger, consolidation, sale or transfer to
which the Collateral Agent is a party, shall (provided it is otherwise qualified
to serve as the Collateral Agent hereunder and is acceptable to the Insurer) be
and become a successor Collateral Agent hereunder and be vested with all of the
title to and interest in the Spread Account Agreement Collateral and all of the
trusts, powers, discretions, immunities, privileges and other matters as was its
predecessor without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to

 

18



--------------------------------------------------------------------------------

the contrary notwithstanding, except to the extent, if any, that any such action
is necessary to perfect, or continue the perfection of, the security interest of
the Trust Secured Parties in the Spread Account Agreement Collateral.

(b) The Collateral Agent and any successor Collateral Agent may resign only
(i) upon a determination that by reason of a change in legal requirements the
performance of its duties under this Agreement would cause it to be in violation
of such legal requirements in a manner which would result in a material adverse
effect on the Collateral Agent as evidenced by an Opinion of Counsel delivered
to the Insurer, and the Controlling Party does not elect to waive the Collateral
Agent’s obligation to perform those duties which render it legally unable to act
or elect to delegate those duties to another Person, or (ii) with the prior
written consent of the Controlling Party. The Collateral Agent shall give not
less than 45 days’ prior written notice of any such permitted resignation by
registered or certified mail to the other Trust Secured Party and the Issuer;
provided, that such resignation shall take effect only upon the date which is
the latest of (A) the effective date of the appointment of a successor
Collateral Agent acceptable to the Insurer (provided that an Insurer Default has
not occurred and is continuing) and the acceptance in writing by such successor
Collateral Agent of such appointment and of its obligation to perform its duties
hereunder in accordance with the provisions hereof, (B) delivery of the
Collateral to such successor to be held in accordance with the procedures
specified in Article II, and (C) receipt by the Controlling Party of an Opinion
of Counsel to the effect described in Section 5.05. Notwithstanding the
preceding sentence, if by the contemplated date of resignation specified in the
written notice of resignation delivered as described above no successor
Collateral Agent or temporary successor Collateral Agent has been appointed
Collateral Agent or becomes the Collateral Agent pursuant to Section 4.05(d),
the resigning Collateral Agent may petition a court of competent jurisdiction in
New York, New York for the appointment of a successor acceptable to the Insurer
(provided that an Insurer Default has not occurred and is continuing).
Notwithstanding anything herein to the contrary, if the Trustee, the Trust
Collateral Agent and Collateral Agent are the same party and the Trustee or the
Trust Collateral Agent resigns under the Indenture, the Collateral Agent may
resign in accordance with the procedures for resignation of the Trustee and the
Trust Collateral Agent under the Indenture.

(c) The Collateral Agent may be removed by the Controlling Party at any time,
with or without cause, by an instrument or concurrent instruments in writing
delivered to the Collateral Agent, the other Trust Secured Party and the Issuer.
A temporary successor may be removed at any time to allow a successor Collateral
Agent to be appointed pursuant to Section 4.05(d). Any removal pursuant to the
provisions of this subsection (c) shall take effect only upon the date which is
the latest of (i) the effective date of the appointment of a successor
Collateral Agent acceptable to the Insurer (provided that an Insurer Default has
not occurred and is continuing) and the acceptance in writing by such successor
Collateral Agent of such appointment and of its obligation to perform its duties
hereunder in accordance with the provisions hereof, (ii) delivery of the Spread
Account Agreement Collateral to such successor to be held in accordance with the
procedures specified in Article II and (iii) receipt by the Controlling Party of
an Opinion of Counsel to the effect described in Section 5.05.

 

19



--------------------------------------------------------------------------------

(d) The Controlling Party shall have the sole right to appoint each successor
Collateral Agent. Every temporary or permanent successor Collateral Agent
appointed hereunder shall execute, acknowledge and deliver to its predecessor
and to each Trust Secured Party and the Issuer an instrument in writing
accepting such appointment hereunder and the relevant predecessor shall execute,
acknowledge and deliver such other documents and instruments as will effectuate
the delivery of all Spread Account Agreement Collateral to the successor
Collateral Agent to be held in accordance with the procedures specified in
Article II, whereupon such successor, without any further act, deed or
conveyance, shall become fully vested with all the estates, properties, rights,
powers, duties and obligations of its predecessor. Such predecessor shall,
nevertheless, on the written request of either Trust Secured Party or the
Issuer, execute and deliver an instrument transferring to such successor all the
estates, properties, rights and powers of such predecessor hereunder. In the
event that any instrument in writing from the Issuer or a Trust Secured Party is
reasonably required by a successor Collateral Agent to more fully and certainly
vest in such successor the estates, properties, rights, powers, duties and
obligations vested or intended to be vested hereunder in the Collateral Agent,
any and all such written instruments shall, at the request of the temporary or
permanent successor Collateral Agent, be forthwith executed, acknowledged and
delivered by the Issuer. The designation of any successor Collateral Agent and
the instrument or instruments removing any Collateral Agent and appointing a
successor hereunder, together with all other instruments provided for herein,
shall be maintained with the records relating to the Spread Account Agreement
Collateral and, to the extent required by applicable law, filed or recorded by
the successor Collateral Agent in each place where such filing or recording is
necessary to effect the transfer of the Spread Account Agreement Collateral to
the successor Collateral Agent or to protect or continue the perfection of the
security interests granted hereunder.

Section 4.06. Indemnification. The Seller shall indemnify the Collateral Agent,
its directors, officers, employees and agents for, and hold the Collateral
Agent, its directors, officers, employees and agents harmless against, any loss,
liability or expense (including the fees and expenses of Counsel and the costs
and expenses of defending against any claim of liability) arising out of or in
connection with the Collateral Agent’s acting as Collateral Agent hereunder,
except such loss, liability or expense as shall result from the negligence, bad
faith or willful misconduct of the Collateral Agent. The obligation of the
Seller under this Section 4.06 shall survive the termination of this Agreement
and the resignation or removal of the Collateral Agent or the Servicer.

Section 4.07. Compensation and Reimbursement. The Seller agrees for the benefit
of the Trust Secured Parties to pay to the Collateral Agent, the Collateral
Agent Fee for all services rendered by it hereunder (which compensation shall
not be limited by any provision of law in regard to the compensation of a
collateral trustee) and to reimburse the Collateral Agent for any reasonable and
out of pocket expenses (including reasonable legal fees and expenses but
excluding any expenses resulting from the gross negligence, bad faith, or
willful misconduct of the Collateral Agent) incurred in connection with the
duties contemplated herein.

 

20



--------------------------------------------------------------------------------

Section 4.08. Representations and Warranties of the Collateral Agent. The
Collateral Agent represents and warrants to the Issuer and to each Trust Secured
Party as follows:

(a) Due Organization. The Collateral Agent is a banking corporation, duly
organized, validly existing and in good standing under the laws of the State of
New York and is duly authorized and licensed under applicable law to conduct its
business as presently conducted.

(b) Corporate Power. The Collateral Agent has all requisite right, power and
authority to execute and deliver this Agreement and to perform all of its duties
as Collateral Agent hereunder.

(c) Due Authorization. The execution and delivery by the Collateral Agent of
this Agreement and the other Basic Documents to which it is a party, and the
performance by the Collateral Agent of its duties hereunder and thereunder, have
been duly authorized by all necessary corporate proceedings and no further
approvals or filings, including any governmental approvals, are required for the
valid execution and delivery by the Collateral Agent, or the performance by the
Collateral Agent, of this Agreement and such other Basic Documents.

(d) Valid and Binding Agreement. The Collateral Agent has duly executed and
delivered this Agreement and each other Basic Document to which it is a party,
and each of this Agreement and each such other Basic Document constitutes the
legal, valid and binding obligation of the Collateral Agent, enforceable against
the Collateral Agent in accordance with its terms, except as (i) such
enforceability may be limited by bankruptcy, insolvency, reorganization and
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.

Section 4.09. Waiver of Setoffs. The Collateral Agent hereby expressly waives
any and all rights of set off that the Collateral Agent may otherwise at any
time have under applicable law with respect to the Spread Account and agrees
that amounts in the Spread Account shall at all times be held and applied solely
in accordance with the provisions hereof.

Section 4.10. Control by the Controlling Party. The Collateral Agent shall
comply with notices and instructions given by the Issuer only if accompanied by
the written consent of the Controlling Party, except that if any Default shall
have occurred and be continuing, the Collateral Agent shall act upon and comply
with notices and instructions given by the Controlling Party alone in the place
and stead of the Issuer.

Section 4.11. Limitation of Liability.

(a) In no event shall the Trustee, Trust Collateral Agent or the Collateral
Agent be liable for any indirect, special, punitive or consequential loss or
damage of any kind whatsoever, including, but not limited to, lost profits, even
if the Trustee, Trust Collateral Agent or the Collateral Agent have been advised
of the likelihood of such loss or damage and regardless of the form of action.

 

21



--------------------------------------------------------------------------------

(b) In no event shall the Trustee, Trust Collateral Agent or the Collateral
Agent be liable for any failure or delay in the performance of its obligations
hereunder because of circumstances beyond their control, including, but not
limited to, acts of God, flood, war (whether declared or undeclared), terrorism,
fire, riot, embargo, government action, including any laws, ordinances,
regulations, governmental action or the like which delay, restrict or prohibit
the providing of the services contemplated by this Agreement.

ARTICLE V

COVENANTS OF THE ISSUER

Section 5.01. Preservation of Spread Account Agreement Collateral. Subject to
the rights, powers and authorities granted to the Collateral Agent and the
Controlling Party in this Agreement, the Issuer shall take such action as is
necessary and proper with respect to the Spread Account Agreement Collateral in
order to preserve and maintain such Spread Account Agreement Collateral and to
cause (subject to the rights of the Trust Secured Parties) the Collateral Agent
to perform its obligations with respect to such Spread Account Agreement
Collateral as provided herein including, without limitation, filing UCC-1s on
the Spread Account and investments therein. The Issuer will do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, such instruments of transfer or take such other steps or actions as
may be necessary, or required by the Controlling Party, to perfect the Security
Interests granted hereunder in the Spread Account Agreement Collateral, to
ensure that such Security Interests rank prior to all other Liens and to
preserve the priority of such Security Interests and the validity and
enforceability thereof.

Section 5.02. Notices. In the event that the Issuer acquires knowledge of the
occurrence and continuance of any Insurance Agreement Event of Default or Event
of Default under the Indenture or of any event of default or like event,
howsoever described or called, under any of the Basic Documents, the Issuer
shall immediately give notice thereof to the Collateral Agent and each Trust
Secured Party.

Section 5.03. Waiver of Stay or Extension Laws; Marshalling of Assets. The
Issuer covenants, to the fullest extent permitted by applicable law, that it
will not at any time insist upon, plead or in any manner whatsoever claim or
take the benefit or advantage of, any appraisement, valuation, stay, extension
or redemption law wherever enacted, now or at any time hereafter in force, in
order to prevent or hinder the enforcement of this Agreement or any absolute
sale of the Spread Account Agreement Collateral or any part thereof, or the
possession thereof by any purchaser at any sale under Article VII; and the
Issuer, to the fullest extent permitted by applicable law, for itself and all
who may claim under it, hereby waives the benefit of all such laws, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted. The Issuer, for
itself and all who may claim under it, waives, to the fullest extent permitted
by applicable law, all right to have the Spread Account Agreement Collateral
marshaled upon any foreclosure or other disposition thereof.

 

22



--------------------------------------------------------------------------------

Section 5.04. Noninterference, etc. The Issuer shall not (i) waive or alter any
of its rights under the Spread Account Agreement Collateral (or any agreement or
instrument relating thereto) without the prior written consent of the
Controlling Party, (ii) fail to pay any tax, assessment, charge or fee levied or
assessed against the Spread Account Agreement Collateral, or to defend any
action, if such failure to pay or defend may adversely affect the priority or
enforceability of the Issuer’s right, title or interest in and to the Spread
Account Agreement Collateral or the Collateral Agent’s lien on, and security
interest in, the Spread Account Agreement Collateral for the benefit of the
Trust Secured Parties or (iii) take any action, or fail to take any action, if
such action or failure to take action will interfere with the enforcement of any
rights under the Basic Documents.

Section 5.05. Issuer Changes

(a) Change in Name, Structure, etc. The Issuer shall not change its name,
identity or corporate structure unless it shall have given each Trust Secured
Party and the Collateral Agent at least 30 days’ prior written notice thereof,
shall have effected any necessary or appropriate assignments or amendments
thereto and filings of financing statements or amendments thereto.

(b) Relocation of the Issuer. The Issuer shall not change its principal
executive office or jurisdiction of organization unless it gives each Trust
Secured Party and the Collateral Agent at least 30 days’ prior written notice of
any relocation of its principal executive office. If the Issuer relocates its
principal executive office, jurisdiction of organization or principal place of
business from Delaware, the Issuer shall give prior notice thereof to the
Controlling Party and the Collateral Agent and shall effect whatever appropriate
recordations and filings are necessary and shall provide an Opinion of Counsel
to the Controlling Party and the Collateral Agent, to the effect that, upon the
recording of any necessary assignments or amendments to previously-recorded
assignments and filing of any necessary amendments to the previously filed
financing or continuation statements or upon the filing of one or more specified
new financing statements, and the taking of such other actions as may be
specified in such opinion, the security interests in the Spread Account
Agreement Collateral shall remain, after such relocation, valid and perfected.

ARTICLE VI

CONTROLLING PARTY; INTERCREDITOR PROVISIONS

Section 6.01. Appointment of Controlling Party. From and after the Closing Date
until the Insurer Termination Date, the Insurer shall be the Controlling Party
and shall be entitled to exercise all the rights given the Controlling Party
hereunder. From and after the Insurer Termination Date until the Trustee
Termination Date, the Trustee shall be the Controlling Party. Notwithstanding
the foregoing, in the event that an Insurer Default shall have occurred and be
continuing, the Trustee shall be the Controlling Party until the applicable
Trustee Termination Date. If prior to an Insurer Termination Date the Trustee
shall have become the Controlling Party as a result of the occurrence of an
Insurer Default and either such Insurer Default is cured or for any other reason
ceases to exist or the Trustee Termination Date occurs, then upon such

 

23



--------------------------------------------------------------------------------

cure or other cessation or on such Trustee Termination Date, as the case may be,
the Insurer shall, upon written notice thereof being duly given to the
Collateral Agent, again be the Controlling Party.

Section 6.02. Controlling Party’s Authority.

(a) The Issuer hereby irrevocably appoints the Collateral Agent, and any
successor to the Collateral Agent appointed pursuant to Section 4.05, its true
and lawful attorney, with full power of substitution, in the name of the Issuer,
the Trust Secured Parties or otherwise, but (subject to Section 2.06) at the
expense of the Issuer, to the extent permitted by law to exercise, at any time
and from time to time while any Insurance Agreement Event of Default has
occurred but at all such times at the written direction of the Controlling
Party, any or all of the following powers with respect to all or any of the
Spread Account Agreement Collateral: (i) to demand, sue for, collect, receive
and give acquittance for any and all monies due or to become due upon or by
virtue thereof, (ii) to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto, (iii) to sell, transfer, assign or
otherwise deal with the same or the proceeds thereof as fully and effectively as
if the Collateral Agent were the absolute owner thereof, and (iv) to extend the
time of payment of any or all thereof and to make any allowance or other
adjustments with respect thereto.

(b) With respect to the Notes and the related Spread Account Agreement
Collateral, each Trust Secured Party hereby irrevocably and unconditionally
constitutes and appoints the Collateral Agent, and any successor to such
Collateral Agent appointed pursuant to Section 4.05 from time to time, as the
true and lawful attorney-in-fact of the Trust Secured Parties, with full power
of substitution, to execute, acknowledge and deliver any notice, document,
certificate, paper, pleading or instrument and to do in the name of the
Collateral Agent as well as in the name, place and stead of such Trust Secured
Party such acts, things and deeds for and on behalf of and in the name of the
Trust Secured Parties under this Agreement which the Trust Secured Parties could
or might do or which may be necessary, desirable or convenient in the Collateral
Agent’s sole discretion with the prior written consent of the Controlling Party
or at the direction of the Controlling Party to effect the purposes contemplated
hereunder and, without limitation, exercise full right, power and authority to
take, or defer from taking, any and all acts with respect to the administration
of the Spread Account Agreement Collateral, and the enforcement of the rights of
the Trust Secured Parties hereunder, on behalf of and for the benefit of the
Trust Secured Parties, as their interests may appear.

Section 6.03. Rights of Trust Secured Parties. With respect to the Notes and the
related Spread Account Agreement Collateral, the Non-Controlling Party at any
time expressly agrees that it shall not assert any rights that it may otherwise
have, as a Trust Secured Party with respect to the Spread Account Agreement
Collateral, to direct the maintenance, sale or other disposition of the Spread
Account Agreement Collateral or any portion thereof, notwithstanding the
occurrence and continuance of any Default or any non-performance by the Issuer
of any obligation owed to such Trust Secured Party hereunder or under any other
Basic Document, and each party hereto agrees that the Collateral Agent, at the
direction of the Controlling Party shall be the only Person entitled to assert
and exercise such rights.

 

24



--------------------------------------------------------------------------------

Section 6.04. Degree of Care.

(a) Collateral Agent. Notwithstanding any term or provision of this Agreement,
the Collateral Agent shall incur no liability to the Issuer for any action taken
or omitted by the Collateral Agent in connection with the Spread Account
Agreement Collateral, except for any negligence, bad faith or willful misconduct
on the part of the Collateral Agent and, further, shall incur no liability to
the Non-Controlling Party except for the negligence, bad faith or willful
misconduct of the Collateral Agent in carrying out its duties, if any, to the
Non-Controlling Party. The Collateral Agent shall be completely protected and
shall incur no liability to any such party in relying upon the accuracy, acting
in reliance upon the contents and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document believed by the
Collateral Agent to be genuine and to have been duly executed by the appropriate
signatory, and (absent manifest error or actual knowledge to the contrary) the
Collateral Agent shall not be required to make any independent investigation
with respect thereto. The Collateral Agent shall, at all times, be free
independently to establish to its reasonable satisfaction the existence or
nonexistence, as the case may be, of any fact the existence or nonexistence of
which shall be a condition to the exercise or enforcement of any right or remedy
under this Agreement or any of the Basic Documents.

(b) Controlling Party. Notwithstanding any term or provision of this Agreement,
the Controlling Party shall incur no liability to the Issuer, Seller, Servicer
or any secured party for any action taken or omitted by the Controlling Party in
connection with the Spread Account Agreement Collateral, except for any
negligence, bad faith or willful misconduct on the part of the Controlling Party
and, further, shall incur no liability to the Non-Controlling Party except for a
breach of the terms of this Agreement or for negligence, bad faith or willful
misconduct in carrying out its duties, if any, to the Non-Controlling Party. The
Controlling Party shall be protected and shall incur no liability to any such
party in relying upon the accuracy, acting in reliance upon the contents and
assuming the genuineness of any notice, demand, certificate, signature,
instrument or other document believed by the Controlling Party to be genuine and
to have been duly executed by the appropriate signatory, and (absent manifest
error or actual knowledge to the contrary) the Controlling Party shall not be
required to make any independent investigation with respect thereto. The
Controlling Party shall, at all times, be free independently to establish to its
reasonable satisfaction the existence or nonexistence, as the case may be, of
any fact the existence or nonexistence of which shall be a condition to the
exercise or enforcement of any right or remedy under this Agreement or any of
the Basic Documents.

(c) The Non-Controlling Party. The Non-Controlling Party shall not be liable to
the Issuer for any action or failure to act by the Controlling Party or the
Collateral Agent in exercising, or failing to exercise, any rights or remedies
hereunder.

 

25



--------------------------------------------------------------------------------

ARTICLE VII

REMEDIES UPON DEFAULT

Section 7.01. Remedies upon a Default. If a Default has occurred, the Collateral
Agent shall, at the written direction of the Controlling Party, take whatever
action at law or in equity as may appear necessary or desirable in the judgment
of the Controlling Party to collect and satisfy all Trust Secured Obligations,
including, but not limited to, foreclosure upon the Spread Account Agreement
Collateral and all other rights available to secured parties under applicable
law or to enforce performance and observance of any obligation, agreement or
covenant under any of the Basic Documents.

Section 7.02. Waiver of Default. The Controlling Party shall have the sole
right, to be exercised in its complete discretion, to waive any Default by a
writing setting forth the terms, conditions and extent of such waiver signed by
the Controlling Party and delivered to the Collateral Agent, the other Trust
Secured Party and the Issuer. Any such waiver shall be binding upon the
Non-Controlling Party and the Collateral Agent. Unless such writing expressly
provides to the contrary, any waiver so granted shall extend only to the
specific event or occurrence which gave rise to the Default so waived and not to
any other similar event or occurrence which occurs subsequent to the date of
such waiver.

Section 7.03. Restoration of Rights and Remedies. If the Collateral Agent has
instituted any proceeding to enforce any right or remedy under this Agreement,
and such proceeding has been discontinued or abandoned for any reason, or has
been determined adversely to the Collateral Agent, then and in every such case
the Issuer, the Collateral Agent and each of the Trust Secured Parties shall,
subject to any determination in such proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trust Secured Parties shall continue as though no such
proceeding had been instituted.

Section 7.04. No Remedy Exclusive. No right or remedy herein conferred upon or
reserved to the Collateral Agent, the Controlling Party or either of the Trust
Secured Parties is intended to be exclusive of any other right or remedy, and
every right or remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law, in equity or otherwise (but, in each case, shall be subject to
the provisions of this Agreement limiting such remedies), and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Controlling Party, and the exercise of or the beginning
of the exercise of any right or power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power or remedy.

 

26



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Further Assurances. Each party hereto shall take such action and
deliver such instruments to any other party hereto, in addition to the actions
and instruments specifically provided for herein, as may be reasonably requested
or required to effectuate the purpose or provisions of this Agreement or to
confirm or perfect any transaction described or contemplated herein.

Section 8.02. Waiver. Any waiver by any party of any provision of this Agreement
or any right, remedy or option hereunder shall only prevent and stop such party
from thereafter enforcing such provision, right, remedy or option if such waiver
is given in writing and only as to the specific instance and for the specific
purpose for which such waiver was given. The failure or refusal of any party
hereto to insist in any one or more instances, or in a course of dealing, upon
the strict performance of any of the terms or provisions of this Agreement by
any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect.

Section 8.03. Amendments; Waivers. No amendment, modification, waiver or
supplement to this Agreement or any provision of this Agreement shall in any
event be effective unless the same shall have been made or consented to in
writing by each of the parties hereto and the Rating Agency Condition shall have
been satisfied; provided, however, that, notwithstanding the foregoing, for so
long as the Insurer shall be the Controlling Party, any amendments,
modifications, waivers or supplements hereto, or to the Spread Account Agreement
Collateral or Spread Account or to any requirement hereunder to deposit or
retain any amounts in such Spread Account or to distribute any amounts therein
as provided in Section 3.03 shall be effective if made or consented to in
writing by the Insurer, the Issuer and the Collateral Agent (the consent of
which shall not be withheld or delayed with respect to any amendment that does
not adversely affect the Collateral Agent) but shall in no circumstances require
the consent of the Trustee or the Noteholders.

Section 8.04. Severability. In the event that any provision of this Agreement or
the application thereof to any party hereto or to any circumstance or in any
jurisdiction governing this Agreement shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Agreement, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by the Collateral Agent, or any of the Trust Secured
Parties, hereunder is unavailable or unenforceable shall not affect in any way
the ability of the Collateral Agent or any of the Trust Secured Parties to
pursue any other remedy available to it or them (subject, however, to the
provisions of this Agreement limiting such remedies).

 

27



--------------------------------------------------------------------------------

Section 8.05. Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement, each of the parties hereto agrees that it shall not, prior to
one year and one day after the Final Scheduled Distribution Date of the
Class A-3 Notes and payment of all amounts due to the Insurer under the
Insurance Agreement, acquiesce, petition or otherwise invoke or cause the Issuer
or the Seller to invoke the process of the United States of America, any State
or other political subdivision thereof or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government for the purpose of commencing or sustaining a case by or against
the Issuer or the Seller under a Federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, Trustee, custodian,
sequestrator or other similar official of the Issuer or the Seller or all or any
part of its respective property or assets or ordering the winding up or
liquidation of the affairs of the Issuer or the Seller. The parties agree that
damages will be an inadequate remedy for breach of this covenant and that this
covenant may be specifically enforced.

Section 8.06. Notices. All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, (b) one Business Day after
delivery to an overnight courier, (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

  (a) If to the Issuer:

UPFC Auto Receivables Trust 2007-A

c/o Wells Fargo Delaware Trust Company

919 Market Street, Suite 700

Wilmington, DE 19801

Attention: Corporate Trust Administration

 

28



--------------------------------------------------------------------------------

  (b) If to the Insurer:

MBIA Insurance Corporation

113 King Street

Armonk, New York 10504

Attention: Insured Portfolio Management—Structured Finance

(UPFC Auto Receivables Trust 2007-A)

(in each case in which notice or other communication to the Insurer refers to a
Default or a claim on the Policy or in which failure on the part of the Insurer
to respond shall be deemed to constitute consent or acceptance, then with a copy
to the attention of the General Counsel marked to reflect “Urgent Materials
Enclosed”)

 

  (c) If to the Trustee and the Trust Collateral Agent:

Deutsche Bank Trust Company Americas

60 Wall Street, 26th Floor

New York, NY 10005

Attention: Structured Finance Services

 

  (d) If to the Collateral Agent:

Deutsche Bank Trust Company Americas

60 Wall Street, 26th Floor

New York, NY 10005

Attention: Structured Finance Services

 

  (e) If to Moody’s:

Moody’s Investors Service, Inc.

ABS Monitoring Department

99 Church Street

New York, New York 10007

 

29



--------------------------------------------------------------------------------

  (f) If to Standard & Poor’s:

Standard & Poor’s Ratings Services, a division of

The McGraw Hill Companies, Inc.

55 Water Street, 40th Floor

New York, New York 10041

Attention: Asset-Backed Surveillance Department

A copy of each notice given hereunder to any party hereto shall also be given to
(without duplication) the Insurer, the Issuer, the Trustee, the Trust Collateral
Agent and the Collateral Agent. Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent notices shall be sent.

Section 8.07. Term of this Agreement. This Agreement shall take effect on the
Closing Date and shall continue in effect until the Distribution Date occurring
immediately following the Final Termination Date. On the Distribution Date
occurring immediately following the Final Termination Date and after giving
effect to any withdrawals pursuant to Section 3.03, this Agreement shall
terminate, all obligations of the parties hereunder shall cease and terminate
and the Spread Account Agreement Collateral, if any, held hereunder and not to
be used or applied in discharge of any obligations of the Issuer in respect of
the Trust Secured Obligations or otherwise under this Agreement, shall be
released to and in favor of the Issuer; provided that the provisions of Sections
4.06, 4.07 and 8.05 shall survive any termination of this Agreement and the
release of any Spread Account Agreement Collateral upon such termination.

Section 8.08. Assignments; Third-Party Rights; Reinsurance.

(a) This Agreement shall be a continuing obligation of the parties hereto and
shall (i) be binding upon the parties and their respective successors and
assigns, and (ii) inure to the benefit of and be enforceable by each Trust
Secured Party and the Collateral Agent, and by their respective successors,
transferees and assigns. The Issuer may not assign this Agreement, or delegate
any of its duties hereunder, without the prior written consent of the
Controlling Party.

(b) The Insurer shall have the right to give participations in its rights under
this Agreement and to enter into contracts of reinsurance with respect to the
Note Policy issued in connection with the Notes, upon such terms and conditions
as the Insurer in its discretion determines, and each such participant or
reinsurer shall be entitled to the benefit of any representation, warranty,
covenant and obligation of each party (other than the Insurer) hereunder as if
such participant or reinsurer was a party hereto and, subject only to such
agreement regarding such reinsurance or participation, shall have the right to
enforce the obligations of each such other party directly hereunder; provided,
however, that no such reinsurance or participation agreement or arrangement
shall relieve the Insurer of its obligations hereunder, under the Basic
Documents to which it is a party or under the Note Policy. In addition, nothing
contained herein shall restrict the Insurer from assigning to any Person
pursuant to any liquidity facility or credit facility any rights of the Insurer
under this Agreement or with respect to any real or personal property or other
interests pledged to the Insurer, or in which the Insurer has a security
interest, in connection with the transactions contemplated hereby.

 

30



--------------------------------------------------------------------------------

Section 8.09. Consent of Controlling Party. In the event that the Controlling
Party’s consent is required under the terms hereof or under the terms of any
Basic Document, it is understood and agreed that, except as otherwise provided
expressly herein, the determination whether to grant or withhold such consent
shall be made solely by the Controlling Party in its sole discretion.

Section 8.10. Consents to Jurisdiction. Each of the parties hereto irrevocably
submits to the non-exclusive jurisdiction of the United States District Court
for the Southern District of New York, any court in the state of New York
located in the city and county of New York, and any appellate court from any
thereof, in any action, suit or proceeding brought against it and related to or
in connection with this Agreement, the other Basic Documents or the transactions
contemplated hereunder or thereunder or for recognition or enforcement of any
judgment and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such suit or action or proceeding may be heard
or determined in such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action, suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. To the extent permitted by applicable law, each of the parties hereby
waives and agrees not to assert by way of motion, as a defense or otherwise in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such courts, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or any of the other Basic
Documents or the subject matter hereof or thereof may not be litigated in or by
such courts. The Issuer hereby irrevocably appoints and designates Deutsche Bank
Trust Company Americas, as its true and lawful attorney and duly authorized
agent for acceptance of service of legal process relating hereto. The Issuer
agrees that service of such process upon such Person shall constitute personal
service of such process upon it. Subject to Section 8.05, nothing contained in
this Agreement shall limit or affect the rights of any party hereto to serve
process in any other manner permitted by law or to start legal proceedings
relating to any of the Basic Documents against the Issuer or its property in the
courts of any jurisdiction.

Section 8.11. Determination of Adverse Effect. Any determination of an adverse
effect on the interest of the Trust Secured Parties or the Noteholders shall be
made without consideration of the availability of funds under the Note Policy.

Section 8.12. Headings. The headings of articles, sections and paragraphs and
the Table of Contents contained in this Agreement are provided for convenience
only. They form no part of this Agreement and shall not affect its construction
or interpretation.

Section 8.13. TRIAL BY JURY WAIVED. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER BASIC DOCUMENTS OR ANY OF THE
TRANSACTIONS

 

31



--------------------------------------------------------------------------------

CONTEMPLATED HEREUNDER OR THEREUNDER. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER BASIC DOCUMENTS TO
WHICH IT IS A PARTY, BY AMONG OTHER THINGS, THIS WAIVER.

Section 8.14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 8.15. Counterparts. This Agreement may be executed in two or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.

Section 8.16. Limitation of Liability.

(a) It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wells Fargo Delaware Trust Company, not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wells Fargo Delaware Trust
Company but is made and intended for the purpose for binding only the Issuer and
(c) under no circumstances shall Wells Fargo Delaware Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Deutsche Bank Trust Company Americas, not in
its individual capacity but solely in its capacities as Collateral Agent,
Trustee and Trust Collateral Agent and in no event shall Deutsche Bank Trust
Company Americas, have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Spread Account
Agreement as of the date set forth on the first page hereof.

 

UPFC AUTO RECEIVABLES TRUST 2007-A, as

Issuer

By:   WELLS FARGO DELAWARE TRUST COMPANY, not in its individual capacity but
solely as Owner Trustee on behalf of the Trust. By:  

 

Title:  

 

 

UPFC Auto Receivables Trust 2007-A

Spread Account Agreement Signature Page



--------------------------------------------------------------------------------

MBIA INSURANCE CORPORATION, as Insurer By:  

 

Title:   Assistant Secretary

 

UPFC Auto Receivables Trust 2007-A

Spread Account Agreement Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Trustee, as Trust Collateral Agent

and as Collateral Agent

By:  

 

Title:  

 

By:  

 

Title:  

 

 

UPFC Auto Receivables Trust 2007-A

Spread Account Agreement Signature Page



--------------------------------------------------------------------------------

Accepted and Agreed with respect to Sections 4.06 and 4.07:

 

UNITED AUTO CREDIT CORPORATION By:  

 

Title:  

 

 

UPFC Auto Receivables Trust 2007-A

Spread Account Agreement Signature Page